Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 11, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160457(48)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re T.J. DIEHL, Minor.                                                                            Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  _________________________________________                                                           Megan K. Cavanagh,
                                                                                                                       Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellant,
                                                                   SC: 160457
  v                                                                COA: 345672
                                                                   Oakland CC Family Div:
                                                                     2017-855352-DL
  T.J. DIEHL,
             Respondent-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the Juvenile Justice Clinic at the
  University of Michigan to extend the time for filing a brief amicus curiae is GRANTED.
  The amicus brief will be accepted for filing if submitted on or before October 26, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 11, 2020
                                                                              Clerk